Citation Nr: 1436744	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-04 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hip disability, status post bilateral hip replacement.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969 and from January 1991 to March 1991.  He also served in the Reserve Component, during which he had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his substantive appeal, received in January 2008, the Veteran requested a  hearing before a Veterans Law Judge at the RO.  A Travel Board hearing was duly scheduled in August 2009, but was cancelled at the Veteran's request.  The Veteran has not requested that the hearing be rescheduled.  His request for a hearing before the Board is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In November 2013 the Board remanded the claim to the RO for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).   
 

FINDING OF FACT

Osteoarthritis of the hips became manifest many years after discharge from service, and the most probative evidence indicates the Veteran's bilateral hip disability is not related to service.






CONCLUSION OF LAW

The requirements for establishing service connection for a bilateral hip disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

VCAA notice was provided in August 2005 and March 2006 letters, prior to the July 2006 rating decision on appeal.  The Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  The claim was last readjudicated in September 2012.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Service treatment records (STRs) relating to the Veteran's periods of active service have been obtained.  The RO has obtained post-service VA and private treatment records from providers identified by the Veteran.  

In November 2013 the Board remanded the case for the purpose of affording the Veteran an examination and resulting medical opinion.  The examination was performed in March 2014, with addendum opinion in June 2014.  The Board has reviewed the medical opinion provided by the examiner and finds the RO substantially complied with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds the medical evidence of record is adequate to support adjudication of the appeal at this point.    

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Evidence and Analysis

The Veteran asserts that his bilateral hip disability is caused by accumulated stresses during active service, such as running and jumping out of trucks.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records (STRs) are silent in regard to any hip pain or injury.  In the Veteran's self-reported Report of Medical  History in June 1969, executed in support of his separation examination, he denied any bone or joint deformity, and the corresponding Report of Medical Examination characterizes the Veteran's musculoskeletal system as clinically normal.  In September 1969, immediately prior to his actual separation from service, the Veteran signed a form acknowledging that there had been no change his medical condition since the separation examination in June.

The Veteran had a Navy enlistment examination in June 1975 and an Army Reserve enlistment examination in March 1977.  During both examinations the spine and other musculoskeletal was characterized as normal.  Army Reserve retention physical examinations in October 1981 and March 1987 and demobilization examination in March 1991 also show the spine and other musculoskeletal as normal on examination; the associated Reports of Medical History are silent in regard to any hip complaints.

Treatment records from Triangle Orthopedic Associates show the Veteran underwent left hip replacement surgery in 2002 and right hip replacement surgery in 2004, as well as left hip reduction in April 2005 following dislocation.   The Veteran's attending surgeon at that time was Dr. Thomas A. Dimmig.  The clinical notes refer to diagnosis of osteoarthritis of the pelvis but are silent in regard to the etiology of the disorder.

The Veteran was treated at Person Memorial Hospital in July 2007 for left hip dislocation.  The treatment notes state this was the third dislocation of the left hip since the replacement surgery cited above.  As in the previous dislocations, closed reduction was performed.  The treatment notes refer to degenerative joint disease (DJD).

The Veteran thereupon underwent a left hip revision in May 2009.  The treatment notes are silent in regard to the etiology of any underlying hip disease or injury.

The file contains an undated letter from "Dr. Thomas Demique" that was received by the RO in October 2009.  The letter states as follows: "I, Thomas Demique, state that it is more likely then [sic] not that the time [the Veteran] spent in service running and jumping off of army trucks.  These conditions could have caused all the complications.  The complications lead to the complete hip replacement on both sides."  

Due to the grammatical errors in this letter, as well as the misspelling of Dr. Dimmig's name, the Board requested clarification on remand.  Triangle Orthopedic Associates subsequently responded in August 2012 that the signature was genuine, but that the Veteran had typed the letter and asked Dr. Dimmig to sign it.  The office suggested that Dr. Dimmig had either not noticed the errors in the letter or had not asked the Veteran to correct the spelling.  

The Veteran had a VA examination in March 2014, performed by a physician    who reviewed the Veteran's electronic file in the Veterans Benefit Management System (VBMS).  The examiner stated an opinion that the Veteran's bilateral hip disability is not likely related to service.  As rationale, the examiner noted that all examinations during service had been normal, and there were no complaints of hip problems during service or immediately after discharge from service.  The Veteran was discharged from service in 1991; arthroplasty due to osteoarthritis was performed on the left hip in 2002 and on the right hip in 2004.

In May 2014 the Agency of Original Jurisdiction returned the file to the VA examiner cited above for an addendum opinion addressing the Veteran's assertion that his hip disability was due to running or jumping out of trucks during service.  The examiner issued an addendum opinion in June 2014.  The examiner stated therein that the Veteran had not been treated during service for any complaints relating to hip problems related to running or to jumping out of trucks.  The examiner again noted that arthroplasty due to osteoarthritis was performed on the left hip arthroplasty in 2002 and on the right hip in 2004.  Accordingly, the examiner reaffirmed his opinion that the Veteran's claimed hip disability is not likely related to service.

Review of the evidence above shows the Veteran has undergone bilateral knee arthroplasties due to osteoarthritis.  Thus, he has demonstrated a current diagnosed bilateral hip disability, and the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of a current disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

There is no indication that the Veteran had any left or right hip problems in active duty or any hip injuries during ACDUTRA or INACDUTRA.  Service connection may be granted on a presumptive basis under 38 C.F.R. § 3.309(a) if osteoarthritis is manifested to a compensable degree within the first year after discharge from service, but in this case osteoarthritis apparently began many years after discharge from service, so presumptive service connection is not warranted.  

The file contains conflicting medical opinion, in that Dr. Dimmig submitted an opinion supporting a relationship between the Veteran's hip disability and service while the VA examination provided a contrary opinion.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Upon review, the Board finds that the VA examiner's opinion is more probative than the opinion by Dr. Dimmig.  The VA examiner was fully informed of the pertinent factual premises and he provided a fully-articulated opinion supported by reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  In contrast, Dr. Dimmig provided no rationale whatsoever for his opinion; the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The opinion of the VA examiner is accordingly more probative of the issue on appeal than that of Dr. Dimmig, which is essentially a bare conclusion unsupported by facts.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

Further, the opinion of Dr. Dimmig is couched in speculative language ("These conditions could have caused all the complications").  Medical opinions expressed in speculative language such as "could have caused" do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  Additionally, the opinion was written by the Veteran, but merely signed by the physician, who provided no additional commentary, nor even correct the significant misspelling of his own last name.  Such further impacts the credibility and probative value of the medical opinion. 

For the reasons cited above, the Board finds the opinion of the VA examiner is the most probative medical opinion of record.  As that opinion shows the Veteran's claimed bilateral hip disability is not likely related to service, the preponderance of the probative evidence is against the claim and the claim for service connection is denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

ORDER

Service connection for a bilateral hip disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


